 8:15-cr-00343-JFB-MDN Doc # 842 Filed: 10/02/20 Page 1 of 4 - Page ID # 5939




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                    8:15CR343
vs.
                                                         MEMORANDUM AND ORDER
DIONTE DORTCH,

                      Defendant.


       This matter is before the Court on correspondence from the defendant, construed

as a motion for relief under the First Step Act, Filing No. 798. In the correspondence, the

defendant vaguely alludes to an improper characterization as a drug trafficker by the

BOP, inquires about a determination of good time, and expresses a desire for some sort

of early release.

       Pursuant to a binding Fed. R. Crim. P. 11(c)(1)(C) plea agreement, Dortch entered

a plea of guilty to charges of violating 18 U.S.C. § 1962(d) of the Racketeering Influenced

and Corrupt Organizations Act (“RICO”)(Count I), being a felon in possession of a firearm

under 18 U.S.C. § 922(g)(1) and 924(a)(2) (Count X), witness tampering in violation of 18

U.S.C. § 1512(b)(1), 1512(b)(2)(A), and 1512(b)(3) (Count XI), and attempted obstruction

of justice in violation of 18 U.S.C. § 1512(c)(2) (Count XII). On July 26, 2017, the Court

sentenced the defendant to concurrent terms of imprisonment of 240 months on counts

I, XI, XII and 120 months on count X. He did not appeal his conviction and his motion for

relief under 18 U.S.C. § 2255 was denied. Filing No. 823. The Court also found his

claims lacked merit and does not justify the issuance of a certificate of appealability. Filing

No. 841. According to the Bureau of Prisons website, Dortch is scheduled to be released

                                              1
    8:15-cr-00343-JFB-MDN Doc # 842 Filed: 10/02/20 Page 2 of 4 - Page ID # 5940




on October 23, 2032. See https://www.bop.gov/inmateloc (last visited September 30,

2020).

         The First Step Act was enacted into law on December 21, 2018. See Pub. L. No.

115-391, 132 Stat. 5194 (“First Step Act”).1 “The Act amended numerous provisions of

the U.S. Code to promote rehabilitation of prisoners and unwind decades of mass

incarceration.” United States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *3

(S.D. Iowa Apr. 29, 2020); see Cong. Research Serv., R45558, The First Step Act of

2018: An Overview 1 (2019).

         Dortch is clearly not eligible for relief in the form of a reduced sentence under

Section 404(a) of the First Step Act, which provides retroactive reductions of mandatory

minimum sentences for drug crimes. First Step Act, § § 401, 404(a).                        Defendant’s

conviction did not involve a mandatory minimum sentence for a drug trafficking crime and

would not be affected by that provision of the First Step Act. See United States v.

McDonald, 944 F.3d 769, 772 (8th Cir. 2019).

         Further, it does not appear that Dortch is eligible for relief under other provisions

of the First Step Act. See, e.g., First Step Act § 402 (broadening the existing safety valve

at 18 U.S.C. § 3553(f); § 402 (reducing the severity of the stacking of multiple 924(c)

offenses); § 603(a) (reauthorizing and amending the Second Chance Act of 2007, 34

U.S.C. § 60541(g), which allows for the transfer of elderly and terminal ill inmates to home



1
  Congress earlier enacted the Fair Sentencing Act of 2010, which reduced the disparity in sentencing
between offenses involving crack and powder cocaine and eliminated mandatory minimum sentencing for
simple possession of controlled substances. See Pub. L. No. 111-220, 124 Stat. 2372 (“Fair Sentencing
Act”) (codified at 21 U.S.C. §§ 841(b)(1) and § 844(a)). The Fair Sentencing Act changed the drug
quantities required to trigger certain mandatory minimum sentences. See 21 U.S.C. § 841(b)(1)(A)(iii).
These changes resulted in more lenient mandatory minimum sentences for convictions under 21 U.S.C. §
841 f or those who were sentenced after August 3, 2010. Dorsey v. United States, 567 U.S. 260, 264 (2012).


                                                    2
 8:15-cr-00343-JFB-MDN Doc # 842 Filed: 10/02/20 Page 3 of 4 - Page ID # 5941




detention under certain circumstances); § 603(b) (amending 18 U.S.C. § 3582(c)(1) to

allow a defendant, not just the Director of the Bureau of Prisons, to file a motion for

compassionate release). The discretion to release a prisoner to home confinement lies

solely with the Attorney General.    See 34 U.S.C. § 60541. Compassionate release

provides a path for defendants with “extraordinary and compelling reasons” to leave

prison early. 18 U.S.C. § 3582(c)(1)(A)(i). Such a sentence reduction must comply with

the 18 U.S.C. § 3553(a) factors and “applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

      Before federal inmates can seek relief in the federal courts under the First Step

Act, they must exhaust their available administrative remedies. Marshall v. Hudson, 807

F. App'x 743, 751 (10th Cir. 2020) (noting that guidance is available at the BOP’s website

and stating “[e]xperience shows that, when inmates have submitted a standard inmate-

request form—BP-A0148—to BOP staff members, those staff members have responded

with letters explaining why the inmate is or is not eligible for the program.”). See e.g.,

See Malouf v. SEC, 933 F.3d 1248, 1256 (10th Cir. 2019) (“[C]ourts lack discretion to

excuse the failure to exhaust administrative remedies” where exhaustion is a “statutory

requirement.”); United States v. Heath, CR-13-102-SLP, 2020 WL 1957916, at *1 (W.D.

Okla. Apr. 23, 2020) (stating the court had no authority to waive the exhaustion

requirement as it is a statutory requirement); United States v. Bell, No. 16-20008-02-DDC,

2020 WL 1923086 at *2 (D. Kan. Apr. 21, 2020) (court lacked jurisdiction over defendant's

motion for compassionate release under § 3582(c)(1)(A) based on COVID-19 pandemic

due to failure to exhaust administrative remedies).




                                            3
    8:15-cr-00343-JFB-MDN Doc # 842 Filed: 10/02/20 Page 4 of 4 - Page ID # 5942




        The Defendant has not stated any grounds that implicate a need for

compassionate release under§ 3582(c)(1).2 He has made no showing of exhaustion of

remedies within the BOP. To the extent Dortch seeks a determination of additional good-

time credits under section 102(b) of the First Step Act, he has similarly failed to exhaust

his administrative remedies and has not challenged any calculation or award of such

credits by the Bureau of Prisons in a petition for habeas corpus in the district court. See

18 U.S.C. § 3624(b)(1) (2018). Therefore, an adjudication of credits at this juncture is

premature. The Court is unable to afford the defendant any relief under the First Step Act

at this time. Therefore,

        IT IS ORDERED that:

        1.     Defendant’s motion for relief under the First Step Act (Filing No. 798) is

               denied, without prejudice to reassertion.

        Dated this 2nd day of October, 2020.

                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge




2
 Notably, the defendant’s motion was filed prior to the Covid-19 pandemic. The Court expresses no
opinion on whether any such motion would be appropriate.


                                                  4
